Electronically Filed
                                                       Supreme Court
                                                       SCWC-30096
                                                       01-DEC-2011
                                                       08:53 AM
                          NO. SCWC-30096


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


        DAVID L. WOODARD, Petitioner/Plaintiff-Appellant,


                                vs.


        EDWARD TABANARA and CITY AND COUNTY OF HONOLULU,

                Respondents/Defendants-Appellees.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (ICA NO. 30096; CIV. NO. 08-1-0132)


            ORDER DENYING MOTION FOR RECONSIDERATION

     (By: Recktenwald, C.J., Nakayama, Acoba, Duffy, JJ.,

  and Circuit Judge To'oto'o, in place of McKenna, J., recused)


          Upon consideration of David L. Woodard’s motion for

reconsideration of order dismissing application for writ of

certiorari filed on November 22, 2011,

          IT IS HEREBY ORDERED that the motion is denied.

          DATED:   Honolulu, Hawai'i, December 1, 2011.

Walter R. Schoettle on
the motion for petitioner/
    /s/ Mark E. Recktenwald

plaintiff-appellant.

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ James E. Duffy, Jr.

                               /s/ Fa'auuga To'oto'o